ORDER
BAKER, Justice.
The civil rules of appellate procedure apply in this cause. TEX.FAM.CODE ANN. sec. 56.01(b) (Vernon 1986); cf. Tinker v. State, 561 S.W.2d 200, 201 (Tex.Crim.App. 1978). Therefore, our jurisdiction to consider a motion to extend the time to file the statement of facts expired on May 3, 1988. Chojnacki v. First Court of Appeals, 699 S.W.2d 193, passim (Tex.1985) (per curiam). Accordingly, appellant’s May 18, 1988 motion to compel for late filing of statement of facts is DENIED.
KINKEADE, J., dissenting.